Citation Nr: 1508618	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to November 17, 2009, for the award of service connection for traumatic brain injury (TBI).

2.  Entitlement to an effective date prior to August 30, 2010, for the award of a 30 percent evaluation for allergic rhinitis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a respiratory/pulmonary disorder (claimed as residuals of pneumonia).

9.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder (MDD).

10.  Entitlement to an initial evaluation in excess of 30 percent for allergic rhinitis.

11.  Entitlement to an initial evaluation in excess of 10 percent for a TBI.

12.  Entitlement to an initial evaluation in excess of 10 percent for right pes planus and plantar fasciitis.

13.  Entitlement to an initial evaluation in excess of 10 percent for left pes planus and plantar fasciitis.

14.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.

15.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

16.  Entitlement to an initial compensable evaluation for a right elbow disability.

17.  Entitlement to an initial compensable evaluation for a left knee disability.

18.  Entitlement to an initial compensable evaluation for a right clavicle disability.

19.  Entitlement to an initial compensable evaluation for a right great toe disability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to November 1992, and from April 2005 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed the above issues.

The issues of service connection for lumbar spine, cervical spine, right knee, respiratory/pulmonary, and bilateral hearing loss disorders, and increased evaluation claims for psychiatric, TBI, right elbow, left knee, bilateral pes planus and plantar fasciitis, left shoulder, right ankle, right clavicle, and right great toe disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed his claim for TBI on November 17, 2009, which is more than one year after his separation from service; no document prior to November 17, 2009 can be construed as a claim for benefits respecting TBI.

2.  After review of the Veteran's symptomatology for the period prior to August 30, 2010, for his allergic rhinitis, the Board cannot find that there is any appreciable difference or increase in symptomatology on that date; his allergic rhinitis symptomatology is found to be similar throughout the appeal period.

3.  The Veteran's allergic rhinitis symptomatology is more closely approximate to allergic rhinitis with polyps throughout the appeal period.

4.  The Veteran has been assigned the highest evaluation for his allergic rhinitis throughout the appeal period.

5.  The Veteran's assigned evaluation for his allergic rhinitis is adequate throughout the appeal period.

6.  Even if the Board were to assume that the evaluation for allergic rhinitis was inadequate, the Board cannot find that there is an exceptional or unusual disability picture throughout the appeal period with respect to that disability; the Veteran is not shown to have frequent hospitalizations or marked interference with employment as a result of his allergic rhinitis.

7.  Even if the Board were to find that he did have marked interference with employment as a result of his allergic rhinitis, a referral for an extraschedular consideration is not warranted in this case as the finding of marked interference of employment on which such a referral would be based in this case would be prohibited pyramiding in light of the Veteran's award of TDIU benefits throughout the appeal period.

8.  The Veteran's currently diagnosed PTSD is shown to be related to either his combat service or to his fear of hostile military activity during his period of service.  


CONCLUSIONS OF LAW

1.  An award of service connection for TBI earlier than November 17, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2014).

2.  An award of a 30 percent evaluation for allergic rhinitis on November 12, 2008, is warranted.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.97, Diagnostic Code 6522 (2014).

3.  The criteria establishing an evaluation in excess of 30 percent for allergic rhinitis, including a referral for extraschedular consideration, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.97, Diagnostic Code 6522 (2014).

4.  The criteria establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the service connection claim for PTSD and the earlier effective date for a 30 percent evaluation for allergic rhinitis, in light of the favorable decision with regard to those issues as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to those issues.

The Veteran's earlier effective date claim for the award of service connection for TBI and the increased evaluation claim for allergic rhinitis arise from an appeal of the initial assignment of an effective date and disability evaluation following the grants of service connection for those disabilities.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

TBI and Allergic Rhinitis Claims

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

Additionally, an effective date may be assigned on the date following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  See 38 C.F.R. § 3.400(b)(2)(i) (2014).


Award of Service Connection for TBI

In this case, the Board finds that the award of service connection for TBI cannot be awarded prior to November 17, 2009, as that is the date of claim.  

The Veteran initially filed his claim for service connection for several disabilities prior to his discharge from service in a January 2008 Veteran's Application for Compensation and/or Pension, VA Form 21-526; TBI was not a listed claimed disability on that form.  

Following the denial of some of those claimed disabilities in a February 2009 rating decision, the Veteran submitted a November 17, 2009 notice of disagreement.  In that notice of disagreement, the Veteran stated as follows:  

In addition, I would like to add tinnitus, bilateral hearing impaired, and traumatic brain injury as a new [service connection] claim.

Accordingly, the November 17, 2009 document is the first claim of benefits respecting TBI.  It is therefore the appropriately assigned date.  

Insofar as the Veteran wishes those benefits to extend back to the date after his discharge from service-November 12, 2008-which would be the earliest assignable effective date in this case, the Board must deny assignment of that date in this case as the Veteran's TBI claim was received more than one year after his separation from service in this case.  The Board notes that the Veteran missed filing that claim by 5 days, though the law is explicit that the assignment of the date after discharge from service is only assignable for claims received within one year of discharge.  The TBI claim in this case was received after November 12, 2009, and therefore, the November 17, 2009 date is the appropriately assigned date for the award of service connection in this case, as that is the date of receipt of his claim for service connection.  See 38 C.F.R. § 3.400(b)(2)(i).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Award of 30 Percent Evaluation for Allergic Rhinitis

The Board notes that the Veteran is currently shown to have a noncompensable evaluation for his allergic rhinitis from November 12, 2008-the date following his discharge from service-until August 29, 2010, and a 30 percent evaluation beginning August 30, 2010.  

The increased evaluation was assigned in a December 2011 statement of the case.  The Board incorporates by reference the facts from that statement of the case.  

After review of those facts, the Board cannot find that an appreciable increase occurred on August 30, 2010; rather, the Board notes that the Veteran's symptomatology associated with his allergic rhinitis throughout the appeal period appears to have been manifestly similar.  

By resolving all doubt in favor of the Veteran, that manifestly-similar symptomatology that was present throughout the appeal period is more closely approximate to allergic rhinitis with polyps, which commensurates to a 30 percent evaluation throughout the appeal period.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).

Accordingly, the Board assigns a 30 percent evaluation for the Veteran's allergic rhinitis beginning November 12, 2008-the date after discharge from service, which is the earliest possible assignable effective date in this case.  See 38 C.F.R. §§ 3.400, 4.7, 4.97, Diagnostic Code 6522.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Allergic Rhinitis

In this case, in light of the Board's decision above as to the assignment of an earlier effective date for a 30 percent evaluation for allergic rhinitis, the Board notes that the Veteran is currently assigned a 30 percent evaluation for his allergic rhinitis from November 12, 2008-the date after he was discharged from military service.  

The Veteran's allergic rhinitis has been assigned that evaluation under Diagnostic Code 6522, allergic or vasomotor rhinitis, throughout the appeal period.  Under Diagnostic Code 6522, a 30 percent evaluation is warranted with polyps, and a 10 percent evaluation is warranted without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).  The Board notes that the highest evaluation for the Veteran's allergic rhinitis has been assigned throughout the appeal period; thus, a higher schedular evaluation is not available in this case.  See Id.

Consequently, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate because the highest evaluation possible has been assigned in this case and the medical evidence accurately reflects the manifestations of his allergic rhinitis in this case; the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

Even if the Board were to find that the Veteran's 30 percent evaluation for allergic rhinitis was not adequate in this case, the Board is unable to find that the symptoms associated with the Veteran's allergic rhinitis warrant a finding of an unusual or exceptional disability picture in this case.  First, the Board notes that the Veteran is not hospitalized at any time during the appeal period for his allergic rhinitis, let alone hospitalized frequently for that disability.  Secondly and more importantly, the Board cannot find that the Veteran's allergic rhinitis markedly interferes with his employability; the evidence of record does not demonstrate marked interference with employment as a result of his allergic rhinitis.  

However, even if there were marked interference with employment as a result of his allergic rhinitis, a referral for extraschedular consideration would not be warranted in this case as such a referral would be considered pyramiding in light of the Veteran's award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 12, 2008, in this case.  The Veteran has already been awarded TDIU on the basis that his service-connected disabilities-allergic rhinitis included-precludes him from employment, and thus, any finding of marked interference with employment under Thun has already been contemplated by the assigned TDIU rating in this case.  See 38 C.F.R. § 4.14 (2014).

Accordingly, a referral for extraschedular evaluation for allergic rhinitis is not warranted in this case as the assigned 30 percent evaluation is adequate and such a referral would be prohibited pyramiding in light of the TDIU award in this case.  See 38 C.F.R. § 3.321; Thun, supra.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

PTSD Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

Turning to the evidence of record, the Board specifically notes that VA treatment providers throughout the appeal period have diagnosed the Veteran with PTSD and treated that condition, including on an inpatient basis in May 2009.  

The Board particularly notes a January 2011 PTSD clinical consult record, which diagnosed the Veteran with PTSD with moderate symptoms.  Regarding PTSD symptomatology, in response to the question, "Experienced or witnessed a life-threatening event that caused intense fear, helplessness or horror?" the examiner answered, "Yes.  Friend killed in Iraq in 2005.  He was horrified to see dead bodies."  Other VA treatment providers such as a May 2009 provider, during his inpatient treatment, stated

[The Veteran] very likely suffering from severe PTSD, although we did not discuss eliciting event 2/2 rage he did bring up that many of his platoon members had died, that he had seen combat and that they were frequently shot at.

The Veteran's most recent Form DD-214 does also note in box 28, "Narrative Reason for Separation," that the Veteran was discharged because of "Disability, Severance Pay (Combat Related Injury)."

Based on the foregoing facts, and by resolving all doubt in his favor, the Board finds that the Veteran's diagnosed PTSD is shown to be related to his military service, to include either combat service and/or the fear of hostile military activity that he experienced during his period of service.  

Accordingly, service connection for PTSD is granted at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to November 17, 2009, for the award of service connection for TBI, is denied.

An effective date of November 12, 2008, for the assignment of a 30 percent evaluation for allergic rhinitis, is granted.

An evaluation in excess of 30 percent for allergic rhinitis, to include a referral for an extraschedular evaluation, is denied.

Service connection for PTSD is granted.


REMAND

With regards to the Veteran's increased evaluation claims on appeal, the Board notes that several years have passed since his last VA examinations of those disabilities, which were completed in either 2010 or 2011.  Therefore, the Board finds that those claims must be remanded in order to obtain new VA examinations so as to adequately assess the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the lumbar spine, cervical spine, and right knee claims, the Board notes that VA examinations of those examinations are required at this time in order to address both relationship to military service as well as secondary service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Likewise, the Board notes that no VA examination of the Veteran's respiratory/pulmonary claim was completed, though there is a diagnosis of "chronic bronchitis" in the VA treatment records.  The Board therefore finds that a remand is necessary in order to obtain a VA examination of that disability and a medical opinion as to the etiology of that disability.  See Id.

Regarding the bilateral hearing loss claim, the Board notes that claim was denied as a result of his hearing acuity not being disabling under 38 C.F.R. § 3.385 so as to warrant a finding of a current disability; the Veteran's last VA audiological examination was in 2010.  In light of the significant length of time, the Board finds that remand of that claim is necessary in order to obtain a new VA examination of that disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Diego VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric, lumbar spine, cervical spine, bilateral hearing loss, bilateral knee, respiratory/pulmonary, TBI, right elbow, right clavicle, bilateral pes planus and plantar fasciitis, left shoulder, right ankle, and right great toe disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


3.  Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disorder and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and major depressive disorder, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his TBI and any associated dysfunctions.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically conduct an examination of the Veteran according to the TBI Protocol newly revised in 2009, specifically addressing any physical complications of TBI.  

The examiner should additionally determine what emotional/behavioral and cognitive dysfunctions are related to the Veteran's TBI; the examiner should specifically indicate which of those criteria is distinctly related to his TBI and which are distinctly related to his PTSD/psychiatric disability, to the best of his/her ability.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA comprehensive orthopedic examination in order to determine the current severity of his right elbow, right clavicle, right ankle, right great toe, left shoulder, left knee, and bilateral pes planus with plantar fasciitis disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the right elbow, right clavicle, right ankle, right great toe, left shoulder, left knee, and bilateral pes planus with plantar fasciitis, and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.

The examiner should then address the following

(a) Right Elbow: The examiner should also address whether there is any ankylosis of the Veteran's right elbow, or whether there is any other impairment of the flail joint.  The examiner should also address whether there is any impairment of his radius or ulna as a result of his right elbow disability, and address the appropriate criteria if so.

(b) Right Ankle: The examiner should specifically address whether the Veteran has had an astragalectomy, whether there is malunion of the os calcis or astragalus, or whether there is ankylosis of the right ankle, subastragalar or tarsal joint.  For any limited motion of the ankle shown on range of motion testing, the examiner should state whether such is marked, moderate, or slight.

(c) Right Great Toe: The examiner should state all symptomatology associated with the Veteran's right great big toe disability and indicate whether such is a severe, moderately severe, moderate, or slight disability.

(d) Right Clavicle and Left Shoulder: The examiner should state all symptomatology associated with the Veteran's right clavicle and left shoulder disabilities.  The examiner should then specifically address the following:

i. Whether there is dislocation of, malunion of, or nonunion of the Veteran's left or right clavicle or scapula; and, if so, whether there is any associated instability or loose movement of the bilateral shoulders.
ii. Whether there is any ankylosis of the left or right shoulder, and if so, its angle.  

iii. Whether there is any impairment of the Veteran's left or right humerus, including: 
(1) loss of head of (flail shoulder); 
(2) nonunion of (false flail joint); 
(3) fibrous union of; 
(4) malunion of, and if so, whether such is a slight, moderate or marked deformity; or, 
(5) recurrent dislocation at the scapulohumeral joint, and if so, whether there are frequent or infrequent episodes and whether there is guarding of arm movements throughout all movements or just at shoulder level.

(e) Left Knee: In addition to the range of motion testing, above, particularly respecting extension and flexion of the left knee, the examiner should also discuss whether there is any ankylosis of the left knee.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's left knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

(f) Bilateral Pes Planus with Plantar Fasciitis: The examiner should identify all symptomatology associated with the Veteran's bilateral pes planus and plantar fasciitis.  The examiner should specifically discuss the following: 

i. Whether the Veteran's symptoms are mild, and his symptomatology is relieved by built-up shoe or arch support;
ii. Whether his symptoms are moderate, with weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet;
iii. Whether his symptoms are severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or,
iv. Whether his symptoms are pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician/specialist in order to determine whether his claimed lumbar spine, cervical spine, and right knee disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a)  Lumbar Spine: The examiner should specifically state the lumbar spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any lumbar spine disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service.  

The examiner should then opine whether the Veteran's lumbar spine disorder is (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by, his service-connected disabilities, particularly his left knee, right ankle, and bilateral feet disabilities and/or his claimed cervical spine disorder, to include any symptomatology associated with those disorders.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(b)  Cervical Spine: The examiner should specifically state the cervical spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any cervical spine disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to military service.  

The examiner should then opine whether the Veteran's cervical spine disorder is (1) caused by; or, (2) aggravated by, his service-connected disabilities, particularly his right elbow, right clavicle, and left shoulder disabilities, and/or his claimed lumbar spine disorder, to include any symptomatology associated with those disorders.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(c) Right Knee: The examiner should specifically identify any right knee disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether any right knee disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to military service.  

The examiner should then opine whether the Veteran's right knee disorder is (1) caused by; or, (2) aggravated by, his service-connected disabilities, particularly his left knee, right ankle, and bilateral feet disabilities and/or his claimed lumbar spine disorder, to include any symptomatology associated with those disorders.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA audiological/ear disease examination to determine the nature and etiology of his current hearing loss and tinnitus, as well as any other ear disease such as otitis media that may be present.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  (The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.)  

During the examination, the examiner should address the Veteran's history of hearing loss, to include when the onset of symptomatology began, as well as his history of noise exposure before, during, and after military service.  

For any hearing loss identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any acoustic trauma therein.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should also address the other audiological evidence in the claims file.

The examiner should focus specifically on whether the noise exposure in service is the cause of his current hearing loss, as well as whether such hearing loss began during or was initially manifested military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

The examiner should finally opine whether the Veteran's hearing loss more likely, less likely or at least as likely as not has been caused by his service-connected tinnitus.  The examiner should also opine whether the Veteran's hearing loss has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected tinnitus.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory disorder is related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any respiratory disorder found, to include chronic bronchitis.

Then, the examiner should opine as to whether any respiratory disorder found, to include chronic bronchitis, more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

Then, the examiner should additionally opine whether (1) the Veteran's respiratory disorders are caused by his service-connected allergic rhinitis, or (2) whether his respiratory disorders are aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected allergic rhinitis.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, cervical spine, right knee, respiratory/pulmonary and bilateral hearing loss disorders, and increased evaluations for psychiatric, TBI, right elbow, left knee, bilateral pes planus and plantar fasciitis, left shoulder, right ankle, right clavicle, and right great toe disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


